United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2745
                       ___________________________

                                  Eleazar Garcia

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  U.S. Marshalls; Sarpy County Jail; David W. Coombs, Special Deputy U.S.
  Marshal, in his individual capacity; Jacob P. Betsworth, Special Deputy U.S.
                       Marshal, in his individual capacity

                           lllllllllllllllllllllDefendants

          Jeff Davis, Sarpy County Sheriff, in his individual capacity

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Lincoln
                                ____________

                         Submitted: December 20, 2021
                           Filed: December 28, 2021
                                 [Unpublished]
                                ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Eleazar Garcia appeals the district court’s1 adverse grant of summary judgment
on his claim against Sheriff Jeff Davis brought under 42 U.S.C. § 1983. Upon de
novo review, see Marsh v. Phelps Cnty., 902 F.3d 745, 751 (8th Cir. 2018) (standard
of review), we affirm. We agree with the district court that Davis could not be held
liable under a respondeat superior theory, see id. at 753-54 (as § 1983 claims based
on vicarious liability are not cognizable, plaintiff could not hold county sheriff liable
for deputy’s misconduct at county jail); and Garcia’s unsupported argument on appeal
that Davis was personally involved in his medical treatment because Davis’s office
would have approved treatment costs is speculative, see ACT, Inc. v. Sylvan Learning
Sys., Inc., 296 F.3d 657, 666 (8th Cir. 2002) (on review of grant of summary
judgment, non-movant is not entitled to benefit of unreasonable inferences that
amount to mere conjecture). As Garcia’s notice of appeal did not indicate that he
sought review of the district court’s earlier order dismissing his claims against the
federal marshals, we lack jurisdiction to consider those claims. See Berdella v. Delo,
972 F.2d 204, 207-08 (8th Cir. 1992) (notice of appeal was insufficient to confer
appellate jurisdiction over district court’s earlier order dismissing claim against
separate defendant on distinct grounds, as it did not include defendant in caption,
specified only later order, and did not evince intent to appeal earlier order).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-